           Case 1:19-cv-12337-ADB Document 32 Filed 12/26/19 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                         DISTRICT OF MASSACHUSETTS - BOSTON
______________________________________
                                          )
MANTEJ SINGH,                             )
                                          )
              Petitioner,                 )
       v.                                 )       Civil No. 1:19-cv-12337-ADB
                                          )
ANTONE MONIZ,                             )       OPPOSITION TO MOTION FOR A
Superintendent of the Plymouth County     )       STATUS CONFERENCE AND
                       1
Correctional Facility,                    )       ALTERNATIVE UNOPPOSED
                                          )       REQUEST TO STAY RESPONSE
Respondent.                               )       TO AMENDED PETITION
                                          )

       On December 20, 2019, Petitioner Mantej Singh moved for a status conference “to

appraise the parties of the posture of the case and to schedule additional briefing in light of [the]

amended complaint” filed on December 12, 2019. ECF No. 31 (motion); see ECF No. 24

(amended petition for writ of habeas corpus). As observed in Respondent’s reply to Petitioner’s

opposition to Respondent’s initial motion to dismiss, Petitioner’s amended complaint “did not

challenge the legitimacy of his post-removal detention or sufficiently address Respondent’s

jurisdictional claims.” ECF No. 28 at 2. Thus, Respondent does not believe that either a status

conference or additional briefing are warranted in this case. See ECF No. 30 (order denying

motion for preliminary injunction and staying removal pending the Court’s adjudication of

Respondent’s initial motion to dismiss).

       However, to the extent the Court considers a direct response to the amended complaint

necessary for the adjudication of this matter, Respondent requests 14 days from the date of such


       1
          The caption of the case on the docket reflects Petitioner’s naming of the defendants in
his petition for writ of habeas corpus, Joseph McDonald, Jr., et al. ECF No. 1. On November
21, 2019, the Court substituted the initial defendants with Antone Moniz, the Superintendent of
the Plymouth County Correctional Facility and the immediate physical custodian of Petitioner, as
the sole Respondent. ECF No. 11.
          Case 1:19-cv-12337-ADB Document 32 Filed 12/26/19 Page 2 of 2



an order to file a response. See Fed. R. Proc. 15(a)(3). While remaining opposed to dismissal of

this action, Petitioner’s counsel does not oppose this request for time to the extent it is necessary.


                                               Respectfully submitted,

JOSEPH H. HUNT                                 /s/ Lance L. Jolley
Assistant Attorney General                     LANCE L. JOLLEY
                                               Trial Attorney
ANTHONY C. PAYNE                               Office of Immigration Litigation
Assistant Director                             Civil Division, U.S. Department of Justice
Office of Immigration Litigation               P.O. Box 878, Ben Franklin Station
                                               Washington, D.C. 20044-0878
                                               Telephone: (202) 616-4293
Dated: December 26, 2019                       Lance.Jolley@usdoj.gov



                                 CERTIFICATE OF SERVICE

        I hereby certify that the foregoing document filed through the ECF system will be sent
electronically to the registered participants as identified on the Notice of Electronic Filing (NEF)
and paper copies will be sent to those indicated as non registered participants

                                               /s/ Lance L. Jolley
                                               LANCE L. JOLLEY
                                               Trial Attorney
Dated: December 26, 2019                       Office of Immigration Litigation


                                   L.R. 7.1 CERTIFICATION

        On December 23, 2019, I e-mailed opposing counsel to seek their position on the
alternative request for 14 days to file any required response. Ms. Kerry E. Doyle, Esq., counsel
for Petitioner, responded that they do not oppose this request.

                                               /s/ Lance L. Jolley
                                               LANCE L. JOLLEY
                                               Trial Attorney
Dated: December 26, 2019                       Office of Immigration Litigation




                                                  2
